Order granting motion for a preference reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. While this court will not ordinarily interfere with the discretion of the trial court in the matter of preferences, in light of plaintiff’s delay in bringing the action, which delay resulted in the very condition because of which a preference is sought, the motion should not have been granted. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.